                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCANVINSKI JEROME HYMES,                           Case No.16-cv-04288-JSC
                                                       Plaintiff,
                                   8
                                                                                           ORDER RE: DEFENDANTS’
                                                v.                                         ADMINISTRATIVE MOTION TO
                                   9
                                                                                           BRING MORE THAN FIVE MOTIONS
                                  10    MILTON BLISS, et al.,                              IN LIMINE
                                                       Defendants.                         Re: Dkt. No. 105
                                  11

                                  12          Before the Court is Defendants’ administrative motion to bring eight motions in limine,
Northern District of California
 United States District Court




                                  13   (Dkt. No. 105), exceeding the five-motion limit set by the Court’s December 8, 2017 pretrial

                                  14   order, (Dkt. No. 38 at 3). Defendants also request to exceed by two the seven-page limit for

                                  15   individual motions, with regard to one of their motions. (Dkt. No. 105 at 1.) Plaintiff opposes

                                  16   Defendants’ motion to the extent Defendants request to bring more than five motions in limine.

                                  17   (Dkt. No. 114.) After careful consideration of the parties’ briefing, the Court GRANTS in part

                                  18   and DENIES in part Defendants’ motion. Defendants may file seven motions in limine, and may

                                  19   file their nine-page motion in limine regarding an adverse inference instruction.

                                  20   I.     Motions in Limine

                                  21          Plaintiff primarily opposes Defendants’ motion on two procedural grounds: (1) Defendants

                                  22   did not confer with Plaintiff before serving its eight motions by the Court-imposed deadline of

                                  23   October 31, 2018; and (2) Defendants’ declaration in support consists of additional argument in

                                  24   violation of Civil Local Rule 7-5(b), and because the declaration contains impermissible argument,

                                  25   Defendants’ motion violates the page limitation under Civil Local Rule 7-11(a) because it consists

                                  26   of 10 total pages of argument. The Court addresses each argument in turn.

                                  27          As to the first argument, Defendants’ declaration in support states that the parties did meet

                                  28   and confer prior to Defendants filing their administrative motion on November 2, 2018, and
                                   1   Defendants sought Plaintiff’s stipulation before filing but Plaintiff refused. (Dkt. No. 105 at ¶ 5.)

                                   2   Thus, the Court finds nothing procedurally improper or prejudicial in Defendants’ conduct prior to

                                   3   filing the instant motion.

                                   4          Plaintiff’s second line of argument is stronger but is likewise unavailing. Defendants’

                                   5   declaration in support does contain 10 separate instances of counsel providing her legal "opinion"

                                   6   as to why certain evidence is inadmissible. (See Dkt. No. 105 at ¶¶ 4, 6-14.) The Court thus

                                   7   strikes those statements from Defendants’ declaration, pursuant to Civil Local Rule 7-5(b).1

                                   8          On the merits of Defendants’ motion, Plaintiff argues that “[m]ost of the eight motions are

                                   9   wholly unnecessary” because the evidentiary issues raised therein can be dealt with by objections

                                  10   at trial. (Dkt. No. 114 at 2-4.) Plaintiff points to Motion in Limine No. 6 (to exclude lay opinion

                                  11   testimony by Plaintiff regarding SFSD practices or medical evidence) as its only example and

                                  12   states that: “Plaintiff's counsel neither plan to ask Plaintiff any question seeking lay opinion nor
Northern District of California
 United States District Court




                                  13   encourage him to provide it.” (Dkt. No. 114 at 3 n.2.) Plaintiff further argues that even “[i]f

                                  14   questions seek to elicit or Plaintiff otherwise tries to provide lay opinion, a simple objection will

                                  15   suffice.” (Id. at 3.) The Court agrees that Motion in Limine No. 6 is unnecessary.

                                  16          As for the remaining seven motions, Plaintiff has already responded and offered

                                  17   substantive opposition to five and does not oppose two. (See Dkt. Nos. 122-129). Thus, the Court

                                  18   does not see how allowing Defendants to file the seven proposed motions instead of five will

                                  19   prejudice Plaintiff or otherwise be improper given the Fifth Amendment issues in this case and the

                                  20   separate, but ongoing criminal proceedings against two defendants.

                                  21   II.    Exceeding Page Limit for Motion No. 5

                                  22          Defendants’ motion also requests allowing two additional pages for its motion in limine to

                                  23   exclude an adverse inference instruction. Plaintiff’s opposition does not directly oppose or even

                                  24   address this request. Given the Fifth Amendment issues present in this case, allowing two

                                  25   additional pages of argument for Motion in Limine No. 5 is appropriate.

                                  26
                                  27
                                       1
                                         “An affidavit or declaration may contain only facts, must conform as much as possible to the
                                       requirements of Fed. R. Civ. P. 56(e), and must avoid conclusions and argument. Any statement
                                  28   made upon information or belief must specify the basis therefor. An affidavit or declaration not in
                                       compliance with this rule may be stricken in whole or in part.” Civil L.R. 7-5(b).
                                                                                        2
                                   1                                            CONCLUSION

                                   2          For the reasons set forth above, the Court grants in part and denies in part Defendants’

                                   3   administrative motion. Defendants may file two motions in limine beyond the five-motion limit,

                                   4   and may file their nine-page Motion in Limine No. 5. The Court denies Defendants’ request to

                                   5   file Motion in Limine No. 6.

                                   6          This order disposes of Docket No. 105.

                                   7          IT IS SO ORDERED.

                                   8   Dated: November 14, 2018

                                   9

                                  10
                                                                                                   JACQUELINE SCOTT CORLEY
                                  11                                                               United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
